DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/03/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites evaluating the search results to determine a relationship between the set of content items and a set of data items, the set of data items including at least one of: a project, an individual, a group, or an organization; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
evaluating the set of content items and the set of data items to identify a property associated with each content item in the set of content items and each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
	This step recites a mental process applied to the field of computer techniques that can be performed manually. For example, a person may review a plurality of documents to determine a particular subject matter to which it is directed or other characteristics such as a publication date, author, etc.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a processor; and a memory communicatively coupled to the processor and storing instructions. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses detecting an input query and providing search results therein.
Claim 1 recites the following additional elements:
a processor; and a memory communicatively coupled to the processor and storing instructions. Which represent generic computer components employed to perform the method.
processing the input to identify a term; which encompasses a step of mere data gathering (e.g. obtaining an input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
searching a data source using the term to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; Which encompasses a step of mere data gathering (e.g. searching a data source is data gathering. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. documents and files are types of data), both of these aspects represent insignificant extra-solution activity as described in MPEP 2106.05(g).
generating a time-based visualization comprising at least one content item from the set of content items and at least one data item from the set of data items, the at least one content item and the at least one data item being ordered based, at least in part, on the property; which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and providing for display on the user interface of the computing device, the time- based visualization. which amounts to mere data gathering and outputting (e.g. generating a visualization is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. “a processor”, “a memory communicatively coupled to the processor”. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amounting to significantly more than the judicial exception.



processing the input to identify a term; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. the identified term is part of a search process which a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
searching a data source using the term to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. searching a data source is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
generating a time-based visualization comprising at least one content item from the set of content items and at least one data item from the set of data items, the at least one content item and the at least one data item being ordered based, at least in part, on the property; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).
Therefore, the claim is ineligible.


Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. the relationship being a type of interaction or type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the property is associated with a time period.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. a time period is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein the property is associated with a relevance score.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. the relevance score is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein the relevance score is based, at least in part, on a distance between nodes in the data source.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. a node distance is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 6,
Claim 6 depends upon Claim 4, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein the relevance score is based, at least in part, on a determined subject matter associated with the data item.” which encompasses a step of selecting a particular type of data to be 

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: “determining an order for the set of content items.” which encompasses a step related to a type of ordering (e.g. determining an order of items), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“determining an order for the set of content items.” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. ordering based on a property is a step of sorting information) as described in MPEP 2106.05(d)(II)(vi).






Regarding dependent claim 8,
Claim 8 depends upon Claim 7, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “instructions for altering a weight of the property based, at least in part, on the determined order for the set of content items.” which encompasses a step of encompasses a step of mere data gathering by comprising receiving a value for an attribute (e.g. the weight), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein the at least one data item is associated with an entity.” which encompasses a step of encompasses a step of selecting a particular type of data to be manipulated (e.g. an entity in a data storage system is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 10,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein the at least one data item is a content item.” which encompasses a step of encompasses a step of selecting a 

Regarding independent claim 19,
The claim recites determining an order of the set of content items; Which amounts to ordering a plurality of items. The term “determining” is considered to be an observation, evaluation or judgment which are considered concepts that can be performed in the human mind and can be practically performed by a person.
evaluating the search results to determine a relationship between the set of content items and a set of data items; Which recites a step of determining a characteristic of certain types of data recited at a high degree of generality. The term “evaluating” is considered to be a concept performed in the human mind.
wherein determining the relationship between the set of content items and the set of data items comprises traversing the content and data structure of a data source using a pattern matching technique; Which describes a step of using a pattern matching technique recited at a high degree of generality. The term “determining” is considered to be an observation, evaluation or judgment which are considered concepts that can be performed in the human mind and can be practically performed by a person. This step recites a mental process applied to the field of computer techniques that can be performed manually. For example, a person may be able to read a plurality of documents and determine matching characteristics and mentally determine a relationship based on said matching characteristics.
a computing device”. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses detecting an input query and providing search results therein.
Claim 19 recites the following additional elements: 
detecting an input provided in a user interface on a display of a computing device; which encompasses a step of mere data gathering (e.g. obtaining an input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; Which encompasses a step of mere data gathering (e.g. searching a data source is data gathering. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. documents and files are types of data), both of these aspects represent insignificant extra-solution activity as described in MPEP 2106.05(g).
the relationship indicating a previous use of the set of content by or in relation to the set of data items, which amounts to merely selecting a particular type of data to be manipulated (e.g. previous use data is a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
generating a time-based visualization of the set of content items, including the order of the set of content items, and the set of data items; which amounts to 
and providing for display on the user interface of the computing device, the time-based visualization. which amounts to mere data gathering and outputting (e.g. generating a visualization for display is a form of outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. “a computing device”, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer 
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
detecting an input provided in a user interface on a display of a computing device; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. detecting input is part of a search process which a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. searching a data source is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
generating a time-based visualization of the set of content items, including the order of the set of content items, and the set of data items; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of arranging a hierarchy of groups, sorting information (e.g. 
Therefore, the claim is ineligible.

Regarding dependent claim 20,
Claim 20 depends upon Claim 19, as such claim 20 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 20 further recites the limitations of: “wherein at least one data item in the set of data items is associated with an entity.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. an entity within the context of a digital storage system is a type of data.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claims 2-10 and 20,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-4, 6-7, 9-11, 13-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al. (US PGPUB No. 2018/0067940; Pub. Date: Mar. 8, 2018) in view of Bhadury et al. (US PGPUB No. 2020/0104332; Pub. Date: Apr. 2, 2020).
Regarding independent claim 1,
	SHIN discloses a system, comprising: a processor; See Paragraph [0138], (The processing device for performing the method may be implemented using a processor or multiple processors.).
and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: detecting an input in a user interface provided on a display of a computing device; See Paragraph [0055], (Users may input queries via a search service in order to generate extend queries using various properties corresponding to the object(s) being searched, i.e. detecting an input in a user interface.). See Paragraph [0061], (Users may perform searches via the search service using a mobile instant message application, i.e. a user interface provided on a display of a computing device.).
processing the input to identify a term; See Paragraph [0047], (The search service generates an extend keyword having a high degree of relation with the query input by a user, i.e. the input is processed to identify terms.).
searching a data source using the term to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; See Paragraph [0047], (The search service returns search results related to the input query and the generated extend keyword. i.e. searching a data source to identify search results. Note FIG. 6 illustrating an example search interface wherein search results are provided in response to a query, wherein the search results relate to a fictional actress, i.e. an entity.). See FIG. 15 and Paragraph [0137], (Table 5 relates to the operation of the system structure of FIG. 15 where the search engine may operate on a plurality of Documents referring to "all data being target of search ex" which includes news, images, videos, blogs, cafes, etc., i.e. the set of content items including one or more documents or files.
evaluating the set of content items and the set of data items to identify a property associated with each content item in the set of content items and each data item in set of data items; See Paragraph [0106]-[0110], (Generating the extend keyword comprises extracting related keywords from search results, i.e. evaluating content items to identify a property associated with a content item (e.g. the related keyword).). The examiner notes that the example news search result generates an extend keyword by extracting a related keyword from among a plurality of keywords that exist within the plurality of search results, i.e. the set of data items.
generating a time-based visualization comprising at least one content item from the set of content items and at least one data item from the set of data items, the at least one content item and the at least one data item being ordered based, at least in part, on the property; See Paragraph [0050], (Content assembled by the search service may be provided to the user through a timeline search interface, i..e a time-based visualization comprising at least one content item.). See Paragraph [0072], (Search results may be organized in order of a search result for a search query, a search result for a first extend query, a search result for a second extend query, etc., i.e. ordered based on the property.
and providing for display on the user interface of the computing device, the time- based visualization. See Paragraph [0050], (Content assembled by the search service may be provided to the user through a timeline search interface, providing the time-based visualization for display.).
SHIN does not disclose that evaluating the search results to determine a relationship between the set of content items and a set of data items
the set of data items including at least one of: a project, an individual, a group, or an organization;
the relationship indicating a previous use of the set of content by or in relation to the set of data items;
Bhadbury discloses the step wherein evaluating the search results to determine a relationship between the set of content items and a set of data items. See Paragraph [0043], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital 
the set of data items including at least one of: a project, an individual, a group, or an organization; See Paragraph [0030], (User profiles may be related to businesses or organizations. An entity may post information about itself or its products or provide other content items associated with the entity to users of the digital magazine server, i.e. each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization;
the relationship indicating a previous use of the set of content by or in relation to the set of data items; See Paragraph [0069], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. The system may maintain characteristics of a user including prior interactions with content items by a user.) Note [0071] wherein topic models may be generated based on characteristics of a content item including prior interactions with content items by the user, i.e. a relationship indicating a previous use of the set of content in relation to the set of data items.
SHIN and Bhadbury are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN to Bhadbury. Paragraph [0041] of Bhadbury discloses that the process of using a trained combined model improves the system’s ability to recommend content to its users based on a plurality of influential factors including the user’s own behavior on the system. This represents an improvement in the user experience by providing a customized set of content that closely aligns with their interests.

Regarding dependent claim 3,
As discussed above with claim 1, SHIN-Bhadbury discloses all of the limitations.
Bhadbury discloses the step wherein the property is associated with a time period. See Paragraph [0043], (Content items comprise a plurality of attributes including creation date/time, i.e. a creation timestamp is a time period associated with a property (e.g. a property of a content item).)
SHIN and Bhadbury are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN to include the method of using user behavior to predict additional relevant content for them as disclosed by Bhadbury. Doing so would allow the system to obtain temporal information about content in order to determine relationships at the moment of searching for related content, thus allowing users to obtain relevant content based on time-based metrics in addition to keywords, relevance, etc.


Regarding dependent claim 4,
As discussed above with claim 1, SHIN-Bhadbury discloses all of the limitations.
Bhadbury further discloses the step wherein the property is associated with a relevance score. See Paragraph [0041], (An interaction model determines the relevance of a particular content item for a user based on characteristics of both the user and the content item, i.e. content properties are associated with a relevance score.)
SHIN and Bhadbury are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN to include the method of using user behavior to predict additional relevant content for them as disclosed by Bhadbury. Paragraph [0041] of Bhadbury discloses that the process of using a trained combined model improves the system’s ability to recommend content to its users based on a plurality of influential factors including a relevance metric derived from user interaction data. This represents an improvement in the user experience by providing a customized set of content that closely aligns with their interests.

Regarding dependent claim 6,
As discussed above with claim 4, SHIN- Bhadbury discloses all of the limitations.
Bhadbury further discloses the step wherein the relevance score is based, at least in part, on a determined subject matter associated with the data item. See Paragraph [0041], (Content recommendations are improved by generating a combined 
SHIN and Bhadbury are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN to include the method of using user behavior to predict additional relevant content for them as disclosed by Bhadbury. Paragraph [0041] of Bhadbury discloses that the process of using a trained combined model improves the system’s ability to recommend content to its users based on a plurality of influential factors including a relevance metric derived from user interaction data. This represents an improvement in the user experience by providing a customized set of content that closely aligns with their interests.

Regarding dependent claim 7,
As discussed above with claim 1, SHIN- Bhadbury discloses all of the limitations.
SHIN further discloses the method further comprising determining an order for the set of content items. See Paragraph [0072], (Search results may be organized in order of a search result for a search query, a search result for a first extend query, a search result for a second extend query, etc., i.e. ordered based on the property.

Regarding dependent claim 9,
As discussed above with claim 1, SHIN-Bhadbury discloses all of the limitations.
SHIN further discloses the step wherein the at least one data item is associated with an entity. See Paragraph [0106]-[0110], (Generating the extend keyword comprises extracting related keywords from search results, i.e. evaluating content items to identify a property associated with a content item (e.g. the related keyword).). The examiner notes that the example news search result generates an extend keyword by extracting a related keyword from among a plurality of keywords that exist within the plurality of search results, i.e. a news search result is an entity.

Regarding dependent claim 10,
As discussed above with claim 1, SHIN-Bhadbury discloses all of the limitations.
SHIN further discloses the step wherein the at least one data item is a content item. See Paragraph [0106]-[0110], (Generating the extend keyword comprises extracting related keywords from search results, i.e. evaluating content items to identify a property associated with a content item (e.g. the related keyword).). The examiner notes that the example news search result generates an extend keyword by extracting a related keyword from among a plurality of keywords that exist within the plurality of search results, i.e. a news search result is a content item provided as a result of the input query.




Regarding independent claim 11,
SHIN discloses a method, comprising: receiving a visualization request; See Paragraph [0055], (Users may input queries via a search service in order to generate extend queries using various properties corresponding to the object(s) being searched, i.e. detecting an input in a user interface.). See Paragraph [0061], (Users may perform searches via the search service using a mobile instant message application, i.e. a user interface provided on a display of a computing device.).
searching a data source using the visualization request to identify search results, the search results comprising a set of content items associated with an entity, the set of content items including one or more documents or files; See Paragraph [0047], (The search service returns search results related to the input query and the generated extend keyword. i.e. searching a data source to identify search results. Note FIG. 6 illustrating an example search interface wherein search results are provided in response to a query, wherein the search results relate to a fictional actress, i.e. an entity.). See FIG. 15 and Paragraph [0137], (Table 5 relates to the operation of the system structure of FIG. 15 where the search engine may operate on a plurality of Documents referring to "all data being target of search ex" which includes news, images, videos, blogs, cafes, etc., i.e. the set of content items including one or more documents or files.
evaluating the set of content items and the set of data items to identify a property associated with each content item in the set of content items and each data item in set of data items, See Paragraph [0106]-[0110], (Generating the extend keyword comprises extracting related keywords from search results, i.e. evaluating 
generating a time-based visualization comprising at least one content item from the set of content items and at least one data item from the set of data items, the at least one content item and the at least one data item being ordered based, at least in part, on the property; See Paragraph [0050], (Content assembled by the search service may be provided to the user through a timeline search interface, i..e a time-based visualization comprising at least one content item.). See Paragraph [0072], (Search results may be organized in order of a search result for a search query, a search result for a first extend query, a search result for a second extend query, etc., i.e. ordered based on the property.
and providing for display on the user interface of the computing device, the time- based visualization. See Paragraph [0050], (Content assembled by the search service may be provided to the user through a timeline search interface, providing the time-based visualization for display.).
SHIN does not disclose evaluating the search results to determine a relationship between the set of content items and a set of data items,
the set of data items including at least one of. a project, an individual, a group, or an organization, 
the relationship indicating a previous use of the set of content by or in relation to the set of data items; 
wherein identifying the property comprises using an artificial intelligence system to analyze information indicating prominent content items in the set of content items and prominent data items in the set of data items;
Bhadbury discloses evaluating the search results to determine a relationship between the set of content items and a set of data items, See Paragraph [0043], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. A search module is configured to index data about content items including user interaction information as well as user profile information. Search queries are compared to the information maintained in the index to identify content items for presentation to a user, i.e. evaluating search results to determine a relationship between a set of content items (e.g. the content retrieved) and a set of data items (e.g. the content that is indexed along with user interaction information.)
the set of data items including at least one of. a project, an individual, a group, or an organization, See Paragraph [0030], (User profiles may be related to businesses or organizations. An entity may post information about itself or its products or provide other content items associated with the entity to users of the digital magazine server, i.e. each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization;
the relationship indicating a previous use of the set of content by or in relation to the set of data items; See Paragraph [0069], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. The system may maintain characteristics of a 
wherein identifying the property comprises using an artificial intelligence system to analyze information indicating prominent content items in the set of content items and prominent data items in the set of data items; See Paragraph [0056], (The digital magazine server is configured to train the combined model using alternating least squares and Gibbs Sampling and stores the trained combined model for application to content items, i.e. analyze information indicating prominent content items in the set of content items and prominent data items in the set of data items. The combined model comprises information about user interactions with content items and is further used to determine additional content that might be relevant to said user interaction data, i.e. the content items of the combined model are prominent data.) 
The examiner notes that alternating least squares (ALS) and Gibbs Samplings are known algorithms in the field of Machine Learning, i.e. an artificial intelligence system. One of ordinary skill in the art would be able to recognize that both known algorithms being applied to train a plurality of models represents the use of machine learning techniques and systems.
SHIN and Bhadbury are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN to include the method of using user behavior to predict additional relevant content for them Bhadbury. Paragraph [0041] of Bhadbury discloses that the process of using a trained combined model improves the system’s ability to recommend content to its users based on a plurality of influential factors including the user’s own behavior on the system. This represents an improvement in the user experience by providing a customized set of content that closely aligns with their interests.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a method or process and is rejected under similar rationale.


Regarding independent claim 19,
SHIN discloses a method, comprising: detecting an input provided in a user interface on a display of a computing device; See Paragraph [0055], (Users may input queries via a search service in order to generate extend queries using various properties corresponding to the object(s) being searched, i.e. detecting an input in a user interface.). See Paragraph [0061], (Users may perform searches via the search service using a mobile instant message application, i.e. a user interface provided on a display of a computing device.).
searching a data source using the detected input to identify a set of content items, the set of content items including one or more documents or files; See Paragraph [0047], (The search service returns search results related to the input query and the generated extend keyword. i.e. searching a data source to identify search results. Note FIG. 6 illustrating an example search interface wherein search results are provided in response to a query, wherein the search results relate to a fictional actress, i.e. an entity.). See FIG. 15 and Paragraph [0137], (Table 5 relates to the operation of the system structure of FIG. 15 where the search engine may operate on a plurality of Documents referring to "all data being target of search ex" which includes news, images, videos, blogs, cafes, etc., i.e. the set of content items including one or more documents or files.
determining an order of the set of content items; See Paragraph [0072], (Search results may be organized in order of a search result for a search query, a search result for a first extend query, a search result for a second extend query, etc., i.e. ordered based on the property.
generating a time-based visualization of the set of content items, including the order of the set of content items, and the set of data items; See Paragraph [0050], (Content assembled by the search service may be provided to the user through a timeline search interface, i.e. a time-based visualization comprising at least one content item.). See Paragraph [0072], (Search results may be organized in order of a search result for a search query, a search result for a first extend query, a search result for a second extend query, etc., i.e. ordered based on the property.
and providing for display on the user interface of the computing device, the time-based visualization. See Paragraph [0050], (Content assembled by the search service may be provided to the user through a timeline search interface, providing the time-based visualization for display.).
SHIN does not disclose that evaluating the search results to determine a relationship between the set of content items and a set of data items,
the set of data items including at least one of: a project, an individual, a group, or an organization;
the relationship indicating a previous use of the set of content by or in relation to the set of data items,
wherein determining the relationship between the set of content items and the set of data items comprises traversing the content and data structure of a data source using a pattern matching technique;
Bhadbury discloses the step wherein evaluating the search results to determine a relationship between the set of content items and a set of data items, See Paragraph [0043], (Disclosing a digital magazine server configured for maintaining 
the set of data items including at least one of: a project, an individual, a group, or an organization; See Paragraph [0030], (User profiles may be related to businesses or organizations. An entity may post information about itself or its products or provide other content items associated with the entity to users of the digital magazine server, i.e. each data item in set of data items the set of data items including at least one of: a project, an individual, a group, or an organization;
the relationship indicating a previous use of the set of content by or in relation to the set of data items, See Paragraph [0069], (Disclosing a digital magazine server configured for maintaining information describing interactions with content items presented to users via digital magazines. The system may maintain characteristics of a user including prior interactions with content items by a user.) Note [0071] wherein topic models may be generated based on characteristics of a content item including prior interactions with content items by the user, i.e. a relationship indicating a previous use of the set of content in relation to the set of data items.
wherein determining the relationship between the set of content items and the set of data items comprises traversing the content and data structure of a data source using a pattern matching technique; See Paragraph [0070]-[0071], (The digital magazine server trains the interaction model based on prior user interactions with content items previously presented to users by applying a label to a previously presented content item. Selection of content items for a user involves training a combined model based on the topic model and interaction model wherein the interaction model comprises data about prior interactions with content items. The combined model may be trained using alternating least squares and/or Gibbs Sampling, i.e. the trained model determines the relationship between content items by traversing content items and labelling according to recorded user interactions, i.e. a pattern matching technique for matching interaction patterns to content via a label.) 
SHIN and Bhadbury are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN to include the method of using user behavior to predict additional relevant content for them as disclosed by Bhadbury. Paragraph [0041] of Bhadbury discloses that the process of using a trained combined model improves the system’s ability to recommend content to its users based on a plurality of influential factors including the user’s own behavior on the system. This represents an improvement in the user experience by providing a customized set of content that closely aligns with their interests.


Regarding dependent claim 20,
As discussed above with claim 19, SHIN-Bhadbury discloses all of the limitations.
SHIN further discloses the step wherein at least one data item in the set of data items is associated with an entity. See Paragraph [0106]-[0110], (Generating the extend keyword comprises extracting related keywords from search results, i.e. evaluating content items to identify a property associated with a content item (e.g. the related keyword).). The examiner notes that the example news search result generates an extend keyword by extracting a related keyword from among a plurality of keywords that exist within the plurality of search results, i.e. a news search result is an entity.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN in view of Bhadbury as applied to claim 1 above, and further in view of Shukla et al. (US PGPUB No. 2020/0133967; Pub. Date: Apr. 30, 2020).
Regarding dependent claim 2,
As discussed above with claim 1, SHIN-Bhadbury discloses all of the limitations.
SHIN-Bhadbury does not disclose the step wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item.
Shukla discloses the step wherein the relationship corresponds to at least one of: composing a data item; editing a data item; collaborating on a data item; or providing comments about a data item. See Paragraph [0239], (Disclosing a method for determining query terms associated with a set of documents. The method 
SHIN, Bhadbury and Shukla are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN-Bhadbury to include the method of representing relationships as content interactions such as comments as described by Shukla. Doing so would allow the system to obtain action information about content in order to determine relationships at the moment of searching for related content, thus allowing users to obtain content based on interactions as opposed to merely keywords.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.


Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN in view of Bhadbury as applied to claim 4 above, and further in view of Rapaport et al. (US PGPUB No. 2010/0205541; Pub. Date: Aug. 12, 2010).
Regarding dependent claim 5,
As discussed above with claim 4, SHIN- Bhadbury discloses all of the limitations.
SHIN- Bhadbury does not disclose the step wherein the relevance score is based, at least in part, on a distance between nodes in the data source.
Rapaport discloses the step wherein the relevance score is based, at least in part, on a distance between nodes in the data source. See Paragraph [0102], (Distance graphs are formed between users which represent preferences corresponding to relationships between entities in the graph, i.e. a property representing a distance between nodes in the data source.).
SHIN, Bhadbury and Rapaport are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN-Bhadbury to include the use of distance graphs between entities as scores that affect how users interact with content as disclosed by Rapaport. Doing so would allow users to further tailor search results according to how relevant a certain attribute or entity is to them, thereby providing more useful content to the user.



Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN in view of Bhadbury as applied to claim 7 above, and further in view of Palko (US PGPUB No. 2020/0151673; Pub. Date; May 14, 2020).
Regarding dependent claim 8,
As discussed above with claim 7, SHIN-Bhadbury discloses all of the limitations.
SHIN-Bhadbury does not disclose the method further comprising instructions for altering a weight of the property based, at least in part, on the determined order for the set of content items.
Palko discloses the method further comprising instructions for altering a weight of the property based, at least in part, on the determined order for the set of content items. See Paragraph [0037], (Disclosing a method for scheduling a haircut via a website having search capabilities. The method includes a client preferences GUI screen where a client may enter a weight of importance for client preference data values, i.e. altering a weight of a property. The weights are used to correlate client preference data with provider preference data and sort search results based on said correlation, i.e. based on the determined order for content items.).
SHIN¸ Bhadbury and Palko are analogous art because they are in the same field of endeavor, content search and delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SHIN-Bhadbury to include the method of weighting preference properties as disclosed by Palko. Doing so would allow users to refine retrieved content based on their preferences, which may be iteratively refined until a user is satisfied with the search results.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.

Response to Arguments
Applicant's arguments regarding the rejection of claims 1-20 under 35 USC 101 have been fully considered,
The examiner has considered applicant’s arguments, however the claims still present the abstract idea of a mental process performed by generic computer components (e.g. “a system comprising: a processor; and a memory…”; “a computing device”). The limitations of claims 1-10 and 19-20 both individually and as a whole represent an abstract idea and extra-solution activity as described above.
The rejection has been updated to reflect the new claim language presented in claims 1 and 19.

Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/